Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/14/2019.  These drawings are accepted.

Claim Objections
Claim 15 recites “said three components” in limitation “the total complex coefficient” and “the total vector”. For further clarity and consistency, the examiner suggests amending the claimed language to “said first, second and third vectorial component”.
Claim 17 recites “said two components” in limitation “the total complex coefficient” and “the total vector”. For further clarity and consistency, the examiner suggests amending the claimed language to “said first and second vectorial component”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mathematical relationships expressed in words and mathematical calculations (per MPEP 2106.04(a)(2)(I)(A),(C)) without significantly more. The claim(s) recite(s) language directed towards mathematical relationships such 
	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mathematical relationships expressed in words and mathematical calculations (per MPEP 2106.04(a)(2)(I)(A),(C)) without significantly more. The claim(s) recite(s) language directed towards mathematical relationships such as “ratio between the mean acoustic intensity and the square of the magnitude of the pressure component of said Ambisonics signal”, “determining a complex coefficient 
	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process of 3-D graph mapping or encoding a spherical field without significantly more. The claim(s) recite(s) language, such as “determining panorama and phase difference values …”, “determining position of singularity …”, “a third means for determining the phase correspondence …”, “determining a table of complex coefficient pairs cL and cR …”, etc., pertains to the mental process of mapping or encoding a spherical field or 3-D graph in order to obtain an encoded or mapped stereophonic signal. This judicial exception is not integrated into 
	Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of a mental process of demapping or decoding a stereophonic signal into a 3-D graph or spherical field without significantly more. The claim(s) recite(s) language, such as “determining the panorama and the phase difference …”, “determining the position of the singularity in the interchannel domain …”, “determining the phase correspondence …”, “determining the complex coefficient …”, “determining azimuth and elevation coordinates …”, etc., pertains to a mental process of demapping or decoding a stereophonic signal into a 3-D graph or spherical field. This judicial exception is not integrated into a practical application because the recited claimed language is merely directed towards the mental process and fails to include language integrating the mental process into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed language is merely directed towards the mental process and fails to include language indicating significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the mean acoustic intensity vector" in “a first complex vectorial component …”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the direction of which is modified …", “the complex coefficient …” in “a second complex vectorial component …”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the three axial components” in “a third complex vectorial component …”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “said second component B” in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “the divergence value” in claim 17. There is insufficient antecedent basis for this limitation in the claim. Note: The divergence value of what?
Claim 17 recites “the mean acoustic intensity vector”. There is insufficient antecedent basis for this limitation in the claim. Note: The mean acoustic intensity vector of what?
Claim 17 recites “said second step” and “the first step” in limitation “(c3) subtracting …” There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites “the norm p” in limitation “calculating a vector p …” There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “the value h”, “the vector a2”, “the coordinate”, “the axis Z”, the value hdiv”, “said first vectorial component (A)”, “said divergence value” in claim 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “the singularity”, “the inter-channel domain”, “the panorama and phase difference coordinates”, “the first means” in the limitation “determining the position of ….” There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “the phase correspondence”, “said complex coefficients CL and CR” in limitation “a third means for …” There is insufficient antecedent basis for this limitation in the claim. Note: The claim recites “complex coefficient pairs cL and cR
Claim 20 recites “the spherical space”, “the azimuth”, “the original azimuth interval” in claim 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “the singularity”, “the inter-channel domain”, “the panorama and phase difference coordinates”, “the first means”, “the phase correspondence…”, “the phase correspondence values”, “said complex coefficients CL and CR” in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “the panorama and the phase difference”, “the singularity”, “the inter-channel domain”, “the panorama and phase difference coordinates”, “said first means”, “the phase correspondence …”, “the complex coefficient cs”, “the spherical 
Claim 23 recites “the spherical space”, “the azimuth”, “the original azimuth interval” in claim 8. There is insufficient antecedent basis for this limitation in the claim.

Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the direction of which is modified as a function of a random process…” in “a second complex vectorial component”. It is unclear and indefinite as to what “the direction” is related to. The direction of what is modified? 
Claim 15 recites the limitation “the phases of which are modified as a function of a random process…” in “a third complex vectorial component”. It is unclear and indefinite as to what “the phases” are related to. The phases of what is modified?
Claim 15 recites “each of the three axial components of which assumes, as direction, a vector derived from a random process” in “a third complex vectorial component”. It is unclear and indefinite as to what “the three axial components” are related to. The three axial components of what “assumes a vector derived from a random process”?
Claim 16 is dependent on claim 1, but claim 1 is cancelled. It is unclear and indefinite as to what is claim 16’s parent claim.

Claim 17 recites “the complex coefficient” in limitation “(c2) determining three axial complex components …” The recited limitation is ambiguous due to more than 1 “complex coefficient” is mentioned in the claim: 1) “complex coefficient” recited in the limitation “a fist complex vectorial component” and 2) “complex coefficient” recited in the limitation “a second complex vectorial component”. Which one is being referenced?
Claim 18 is dependent on claim 3, but claim 3 is cancelled. It is unclear and indefinite as to what is claim 18’s parent claim.
Claim 19 recites the limitation “… and moving said singularity from its preceding position …” It is unclear and indefinite as to what “its” is referencing. Does “its” refer to “said singularity” or movement of “said singularity” or any other limitation recited in the claim?
Claim 19,21 recites the limitation “cs”. It is unclear and indefinite as to what such variable is.
Claim 20 is dependent on claim 5, but claim 5 is cancelled. It is unclear and indefinite as to what is claim 20’s parent claim.
Claim 21 is dependent on claim 1, but claim 1 is cancelled. It is unclear and indefinite as to what is claim 21’s parent claim.
Claim 21 recites the limitation “… and moving said singularity from its preceding position …” It is unclear and indefinite as to what “its” is referencing. Does “its” refer to “said singularity” or movement of “said singularity” or any other limitation recited in the claim?

Claim 23 is dependent on claim 8, but claim 8 is cancelled. It is unclear and indefinite as to what is claim 23’s parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19,21, Trevino et al discloses
	determining panorama and phase difference values from spherical spatial coordinates describing said spherical field, for any frequency from among a plurality of frequencies (Page 44, 3.1 Stable Inversion of the Stereo Panning Law: Equation 9,10 shows the front-back and left-right axes calculated by inverting the panning law. 
	determining the position of the singularity in the inter-channel domain (Section 3.1 discloses a singularity at the center of Fig. 3. Fig. 3, shows the azimuth angle. Section 4.2 discloses the inter-channel amplitude and phase differences determined using Equation 11,12.), done by analyzing the panorama and phase difference coordinates obtained by the first means (Fig. 3, Section 3.1 discloses the position of the singularity is determined by analyzing Equation 11,12.) and moving said singularity from its preceding position such that said singularity is not positioned on a useful signal (Fig. 4, Section 3.1 discloses shifting a singularity at the center of Fig. 3 to ensure the stable presentation of sound images at the front.),
	a third means for determining the phase correspondence (panorama,phasediff) corresponding to each pair of complex coefficients derived from said spherical field (Equation 20 discloses the inter-channel phase difference computed for front-back and left-right coordinates or complex coefficients. Equation 16,19,20, Section 4.2 discloses determining of the phase correspondence. Fig. 2 shows the spherical coordinate system, where x,y is graphed.), and
	determining a table of complex coefficient pairs cL and cR, for any frequency from a plurality of frequencies, from complex coefficients derived from the spherical field cs (Section 4.2 discloses Equation 21 shows the table of complex coefficients, front-back and left-right coordinates, where the azimuth angles is found in Equation 11-
Claim 20, Trevino et al discloses before calculating panorama and phase difference values, for any frequency from a plurality of frequencies, a deformation of the spherical space modifying the azimuth in an affine manner is performed so as to make: 
	the original azimuth interval [-30,30] with a modified azimuth interval [-90,90],
	the original azimuth interval [-180,180] with a modified azimuth interval [-180,-90], and
	the original azimuth interval [30,180] with a modified azimuth interval [90,180]. (Section 3.2 discloses inverting the panning law yields an inferred azimuth angle. Fig. 2 shows the original azimuth interval. Depending on the computation of Equation 18, the original azimuth interval and modified azimuth interval has the intervals as recited.)
Claim 22, Trevino et al discloses
	determining panorama and phase difference values from spherical spatial coordinates describing said spherical field, for any frequency from among a plurality of frequencies (Page 44, 3.1 Stable Inversion of the Stereo Panning Law: Equation 9,10 shows the front-back and left-right axes calculated by inverting the panning law. Equation 11,12 indicates the inter-channel phase difference values. Section 4.1 
	determining the position of the singularity in the inter-channel domain (Section 3.1 discloses a singularity at the center of Fig. 3. Fig. 3, shows the azimuth angle. Section 4.2 discloses the inter-channel amplitude and phase differences determined using Equation 11,12.), done by analyzing the preceding position of said singularity and the panorama and phase difference coordinates obtained at said first means (Fig. 3, Section 3.1 discloses the position of the singularity is determined by analyzing Equation 11,12,20.),
	determining the phase correspondence (panorama,phasediff) for each complex coefficient derived from said spherical domain, for any frequency from a plurality of frequencies (Equation 20 discloses the inter-channel phase difference computed for front-back and left-right coordinates or complex coefficients. Equation 16,19,20, Section 4.2 discloses determining of the phase correspondence. Fig. 2 shows the spherical coordinate system, where x,y is graphed.), and
	determining the complex coefficients cs in the spherical domain, for any frequency from a plurality of frequencies (Section 4.2 discloses Equation 21 shows the table of complex coefficients, front-back and left-right coordinates, where the azimuth angles is found in Equation 11-12,16,19,20. Fig. 2 shows the spherical field with x,y coordinates.), from two complex coefficients corresponding to said stereophonic signal (Section 2.2 discloses the stereo signals Sl(w) and SR(w). Section 3.1,4.1,4.2 discloses encoding of HOA to generate stereo signal. Equation 21 calculates the stereo signals.), 
	determining azimuth and elevation coordinates, for any frequency from a plurality of frequencies, from panorama and phase difference values (Section 3.1,3.2,4.1 discloses calculating the azimuth angle based on the phase difference and panning law, Equation 11,20.).
Claim 23, Trevino et al discloses performing, for any frequency from a plurality of frequencies, a deformation of the spherical space modifying the azimuth in an affine manner is performed so as to make: 
	the original azimuth interval [-30,30] with a modified azimuth interval [-90,90],
	the original azimuth interval [-180,180] with a modified azimuth interval [-180,-90], and
	the original azimuth interval [30,180] with a modified azimuth interval [90,180]. (Section 3.2 discloses inverting the panning law yields an inferred azimuth angle. Fig. 2 shows the original azimuth interval. Depending on the computation of Equation 18, the original azimuth interval and modified azimuth interval has the intervals as recited.)

Allowable Subject Matter
Claims 15,17 are allowed over prior art. Note: All rejections and objections must be overcome prior to placing the case in condition for allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656